                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

PHILMAR DAIRY, LLC, ARCH
DIAMOND, LLC, MOONSTONE
DAIRY, LLC, and HENDRIKA DAIRY,
LLC,

               Plaintiff/Counter-Defendants,

v.                                                               No. 2:18-cv-00530-SMV-KRS

ARMSTRONG FARMS and RANDY
ARMSTRONG,

               Defendants/Counterclaimants.


                            ORDER GRANTING IN PART PLAINTIFFS’
                                   MOTION TO COMPEL

        THIS MATTER comes before the Court on Plaintiffs’ motion to compel discovery

responses. (Doc 39). The Court heard oral argument on the motion on January 24, 2019. After

hearing from the parties and having reviewed the parties’ submissions, the Court granted the

motion in part as stated on the record.

        IT IS, THEREFORE, ORDERED that Plaintiffs’ motion to compel discovery (Doc.

39) is GRANTED in part for the reasons stated on the record.

        IT IS FURTHER ORDERED that, on or before February 6, 2019, Defendants shall

supplement their responses to Request for Production 3, Request for Production 4 for the years

2017 and 2018, and Request for Production 17 for the period from July 1, 2017 through March

31, 2018, as requested by Plaintiffs.

        IT IS FURTHER ORDERED that, on or before February 6, 2019, Defendants shall

supplement their response to Interrogatory 21 for the years 2017 and 2018 as requested by

Plaintiffs.

                                           Page 1 of 2
       IT IS FURTHER ORDERED that Defendants shall produce the requested financial

records for both Armstrong Farms and Mr. Armstrong subject to defense counsel willingness to

certify to the Court that Mr. Armstrong’s personal bank accounts do not reflect any farm-related

business transactions.



                                            ____________________________
                                            KEVIN R. SWEAZEA
                                            UNITED STATES MAGISTRATE JUDGE




                                           Page 2 of 2
